Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/244,327 filed 4/29/2021 has been examined.
In this Office Action, claims 1-23 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 11,023,490. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application
U.S. Patent #11,023,490 (App. 16196257)
1. A computer implemented method comprising:
receiving, via a network interface of a processor of a first instance
of a plurality of remote instances, a data change request communicated by a
second instance of the plurality of remote instances, the data change
request comprising data indicative of a request to modify a shared data
structure comprising a relational database stored in a memory coupled with
the processor;
identifying, by the processor of the first instance, one or more
instances of the plurality of remote instances to validate the data change
request;
transmitting, by the processor of the first instance based on the data
change request, via the network interface, a data change validation request
message to the identified one or more remote instances;
receiving, by the processor of the first instance via the network
interface responsive to the data change validation request message, a
validation data message from at least one of the identified one or more
remote instances, each of the received validation data messages comprising
data indicative of a response to the data change validation request message
as being validated or not;
determining, by the processor of the first instance, based on the
received validation data messages, that all of the identified one or more
remote instances have validated the data change request;
when all of the identified one or more remote instances have
validated the data change request, updating, by the processor of the first
instance, the shared data structure with the data change request; and
when less than all of the identified one or more instances have
validated the data change request, not updating, by the processor of the first
instance, the shared data structure with the data change request.

2. The computer implemented method of claim 1, wherein the data change
request is received from an application programming interface connected to
the first instance.
3. The computer implemented method of claim 1, wherein the shared data
structure comprises different sets of data for each of the remote instances.
4. The computer implemented method of claim 1, wherein the updating, by
the processor of the first instance, of the shared data structure with the data
change request comprises committing the requested modification of the
received data change request to the relational database.
5. The computer implemented method of claim 1, wherein the data change
message comprises an assertion of a transaction.
6. The computer implemented method of claim 5, wherein the assertion
comprises a novation of a trade transaction by an electronic trading system.
7. The computer implemented method of claim 1, wherein the data change
message comprises a change of permission for data in the shared data
structure.
8. The computer implemented method of claim 1, wherein the identified one
or more remote instances of the plurality of remote instances are
characterized as at least one of a participant, a witness, or a watcher.
9. The computer implemented method of claim 1, wherein the first instance
and each of the identified one or more remote instances share a schema
using JavaScript Object Notation.
10. The computer implemented method of claim 1, wherein the identifying,
transmitting, receiving of the validation messages and determining are
performed using a bilateral distributed ledger ("BDL").

11. The computer implemented method of claim 1, wherein each instance of
plurality of remote instances comprises an instance of the shared data
structure which is maintained thereby.
12. A system comprising:
a plurality of remote instances, each comprising a processor and a
memory, the memory storing computer executable instructions that, when
executed by the processor, cause the processor to:
receive, via a network interface coupled with the processor, a
data change request communicated by a second instance of the plurality of
remote instances, the data change request comprising data indicative of a
request to modify a shared data structure comprising a relational database
stored in the memory;
identify one or more instances of the plurality of remote
instances to validate the data change request;
transmit, based on the data change request, via the network
interface, a data change validation request message to the identified one or
more remote instances;
receive, via the network interface responsive to the data
change validation request message, a validation data message from at least
one of the identified one or more remote instances, each of the received
validation data messages comprising data indicative of a response to the
data change validation request message as being validated or not;
determine, based on the received validation data messages,
that all of the identified one or more remote instances have validated the
data change request;
when all of the identified one or more remote instances have
validated the data change request, update the shared data structure with the
data change request; and
when less than all of the identified one or more instances have validated the data change request, not update the shared data structure
with the data change request.
13. The system of claim 12, wherein the data change request is received from
an application programming interface connected to the first instance.
14. The system of claim 12, wherein the shared data structure comprises
different sets of data for each of the remote instances.
15. The system of claim 12, wherein the update of the shared data structure
with the data change request comprises a commit of the requested
modification of the received data change request to the relational database.
16. The system of claim 12, wherein the data change message comprises an
assertion of a transaction.
17. The system of claim 16, wherein the assertion comprises a novation of a
trade transaction by an electronic trading system.
18. The system of claim 12, wherein the data change message comprises a
change of permission for data in the shared data structure.
19. The system of claim 12, wherein the identified one or more remote
instances of the plurality of remote instances are characterized as at least
one of a participant, a witness, or a watcher.
20. The system of claim 12, wherein each of the identified one or more remote
instances share a schema with the identifying instance using JavaScript
Object Notation.
21. The system of claim 12, wherein the identification, transmission, receipt of
the validation messages and determination are performed using a bilateral
distributed ledger ("BDL").
22. The system of claim 12, wherein each instance of plurality of remote
instances comprises an instance of the shared data structure which is
maintained thereby.
23. A system comprising:
means for receiving, via a network by a first instance of a plurality
of remote instances, a data change request communicated by a second
instance of the plurality of remote instances, the data change request
comprising data indicative of a request to modify a shared data structure
comprising a relational database stored in a memory;
mean for identifying, by the first instance, one or more instances of
the plurality of remote instances to validate the data change request;
means for transmitting, by the first instance based on the data
change request, via the network interface, a data change validation request
message to the identified one or more remote instances;
means for receiving, by the first instance via the network interface
responsive to the data change validation request message, a validation data
message from at least one of the identified one or more remote instances,
each of the received validation data messages comprising data indicative of
a response to the data change validation request message as being validated
or not;
means for determining, by the first instance, based on the received
validation data messages, that all of the identified one or more remote
instances have validated the data change request;
when all of the identified one or more remote instances have
validated the data change request, means for updating, by the first instance,
the shared data structure with the data change request; and
when less than all of the identified one or more instances have
validated the data change request, means for not updating, by the first
instance, the shared data structure with the data change request.

1. A computer implemented method for implementing a selectively replicated and real time reconciling shared data structure, stored in a memory, by a plurality of remote instances each executing applications which interact with local participant computer systems, the computer implemented method comprising:
receiving, by a processor of a first instance of the plurality of remote instances via a network interface coupled with the processor, a data change request from a second instance of the plurality of remote instances to modify the shared data structure, the shared data structure comprising a bilateral distributed ledger (BDL) and a relational database;
identifying, by the processor of the first instance, one or more instances of the plurality of remote instances with valid permissions for the data change request;
generating, by the processor of the first instance, using a schema shared at least partially with the plurality of remote instances, a data change message from the data change request, the data change message comprising data indicative of the request to modify the shared data structure;
transmitting, by the processor of the first instance, via the network interface, the data change message to the one or more remote instances;
receiving, by the processor of the first instance via the network interface responsive to the data change message, a validation data message from each of the identified one or more remote instances, each of the received validation data messages comprising data indicative of a response to the data change message;
determining, by the processor of the first instance, based on the received validation data messages, that all of the identified one or more remote instances have validated the data change request using the BDL;
when all of the identified one or more instances have validated the data change request using the BDL, updating, by the processor of the first instance, the shared data structure with the data change request; and
when less than all of the identified one or more instances have validated the data change request using the BDL, not updating, by the processor of the first instance, the shared data structure with the data change request.
2. The computer implemented method of claim 1, wherein the data change request is received from an application programming interface connected to the first instance.
3. The computer implemented method of claim 1, wherein the shared data structure comprises different sets of data for each of the remote instances.
4. The computer implemented method of claim 1, wherein the data change message comprises an assertion of a transaction.
5. The computer implemented method of claim 1, wherein the data change message comprises a change of permission for data in the shared data structure.
6. The computer implemented method of claim 1, wherein the one or more instances of the plurality of remote instances comprise a participant, a witness, or a watcher.
7. The computer implemented method of claim 1, wherein the schema shared with the plurality of remote instances uses JavaScript Object Notation.
8. A computer implemented method for implementing a selectively replicated and real time reconciling shared data structure, the shared data structure stored in a memory of a first instance of a plurality of participating instances, the method comprising:
receiving, by a processor of the first instance via a network interface coupled with the processor, an assertion message from a second instance of the plurality of participating instances, the assertion message comprising data indicative of a request to modify data stored in the shared data structure or the structure of the shared data structure, the shared data structure comprising a bilateral distributed ledger (BDL) and a relational database;
interpreting, by the processor of the first instance, using a shared schema, the data indicative of a request to modify data stored in the shared data structure or the structure of the shared data structure;
validating, by the processor of the first instance using the BDL, the data indicative of the request to modify data stored in the shared data structure or the structure of the shared data structure, wherein validating comprises:
identifying, by the processor of the first instance, based on the assertion message, at least one other instance of the plurality of participating computer systems to validate modifications to the data;
receiving, by the processor of the first instance, via the network interface responsive to the assertion message, a validation data transaction message from each of the identified at least one other instances, each of the received validation data transaction messages comprising data indicative of a response to the assertion message; and
determining, by the processor of the first instance, based on the received validation data transaction messages, that all of the identified other instances have validated the request to modify the data;
when the data indicative of the request to modify the data stored has been validated using the BDL, updating, by the processor of the first instance, the shared data structure with the interpreted data; and
when the data indicative of the request to modify the data stored has not been validated using the BDL, not updating, by the processor of the first instance, the shared data structure with the interpreted data.
9. The computer implemented method of claim 8, further comprising:
transmitting a validation message to the second instance.
10. The computer implemented method of claim 8, wherein the first instance and the second instance store dissimilar sets of data for the shared data structure.
11. The computer implemented method of claim 8, wherein the shared schema uses JavaScript Object Notation.
12. The computer implemented method of claim 8, further comprising:
providing modified data from the shared data structure to a local clearinghouse application.
13. A system for implementing a selectively replicated and real time reconciling shared data structure, stored in a memory, by a plurality of participants, the system comprising:
means for receiving a data change request for the shared data structure, the shared data structure comprising a bilateral distributed ledger (BDL) and a relational database;
means for identifying one or more participants of the plurality of participants with permission to access the data change request;
means for generating using a schema shared with the plurality of participants, a data change message from the data change request, the data change message comprising data indicative of the request to modify the shared data structure;
means for transmitting the data change message to the one or more participants;
means for receiving, responsive to the data change message, a validation data message from each of the identified at least one or more participants, each of the received validation data messages comprising data indicative of a response to the data change message;
means for determining, based on the received validation data messages, that all of the identified one or more participants have validated the data change request using the BDL, and
when all of the identified one or more instances have validated the data change request using the BDL, means for updating the shared data structure with the data change request.
14. The system of claim 13, wherein the data change request comprises an assertion of a transaction.
15. The system of claim 14, wherein the assertion comprises a change of permission.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note specifically claim 23 and the recited: “means for receiving”; “mean for identifying”; “means for transmitting”; “means for receiving”; and “means for determining”.

Allowable Subject Matter
Claims 1-23 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finlow et al., US Pub. No., 2019/0333033, teaches a system for creating, transferring and storing digital assets, such as a cryptocurrency, in which no central trusted authority is required, is presented. A plurality of databases are coupled to a blockchain, with each of the plurality of databases connected through a connective component. Each connective component monitors an associated database and the blockchain. A creation of a digital asset may be initiated by an entry in the associated database, and ownership of the digital asset ownership and associated properties are mirrored to the remainder of the plurality of databases through the blockchain and respective connective components. Subsequently a transfer of the digital asset may be initiated through a new entry to the associated database. The blockchain provides a final single view of a true state of the digital asset and acts as a validator and arbitrator for the creation and the transfer;
Dowding et al., US Pub. No.: US 2018/0253702, teaches a system and a method for creating a holistic, flexible, scalable, confidential, low-latency, high-volume, immutable distributed ledger for the financial services and other industries. The system allows a scalable blockchain solution with respect to accessible memory requirements of distributed ledgers or distributed databases with confidentiality in the shared records as well as accommodating low-latency, highcapacity
transaction capabilities. The method includes a fundamental, generic, logical representation of financial services life-cycles transactions in terms of variable sets of four simple, sequential components. The optimal process generates a self-validating, variable n-dimensional, multihash- linked, interdependent distributed ledger that allows the individual network participants to recreate the ledger without having to refer to or confirm with other network
participants;
Hearn et al., US Pub. No.: US 2017 /0352012, teaches a method and system are provided to support a decentralized distributed ledger in which transactions are recorded by parties to the transactions without the use of a blockchain. A distributed ledger system provides a protocol framework that supports the development of protocol flows. A protocol flow is computer code that controls the performance of a transaction by the party or parties to the transaction. Protocol
flows can be developed for different types of transactions. The distributed ledger system allows transactions to be proposed, accepted, and notarized by a notary and stored without the use of a blockchain ledger. The distributed ledger system can avoid the expense of the computational
and storage resources needed to redundantly verify a transaction and store evidence on the many nodes of a blockchain distributed ledger; and
Smith et al., US Patent No. 10,476,847 B1, teaches systems, methods, and devices disclosed herein are directed to implementations of one or more smart contracts deployed on a distributed ledger technology (DLT) platform. In some embodiments, implementation of one or more specific smart contracts and/or private data sharing technologies on a DLT platform can provide frameworks and/or solutions to generate a smart UCC platform that facilitates submission and tracking of Uniform Commercial Code (UCC) filings on a distributed ledger or blockchain platform. In some embodiments, implementation of one or more specific smart contracts and/or private data sharing technologies on a DLT platform can provide frameworks and/or solutions to generate a smart company platform for controlling, managing, and/or communicating company documents and/or communications on a distributed ledger or blockchain platform.




CONTACT INFORAMTION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152